DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment of 10/28/2020 does not place the Application in condition for allowance.
Claims 1-13 are currently pending.  In response to Office Action mailed on 04/28/2020, Applicant has amended claims 1, 3 and 6.   Claims 7-13 are withdrawn from consideration as being part of non-elected invention.

Status of the Rejections
Due to Applicant’s amendment of claims 1, 3 and 6, all rejections from the Office Action mailed on 04/28/2020 are withdrawn. However, upon further consideration, a new ground of rejection is presented below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over  Moslehi (US 2015/0236638 A1) in view of Ziltener et al. (US 2013/0056758 A1) and Elia et al. (US 2012/0108122 A1).  Supporting evidence is provided by Howell et al. (US 2011/0203664 A1). 
Regarding claim 1, Moslehi discloses a system for generation of solar power ([0003-0005]), the system comprising: 
a plurality of supports each disposed at least partially in a vertical direction (see [0005] that discloses the PV module is installed on commercial and residential rooftops, each of which inherently or implicitly comprises supports in a vertical direction to hold the rooftops – for example instant application in figure 1 shows 300a as the support that holds 300b, and thus the vertical side walls or other supports of the commercial and residential building that holds the rooftops are interpreted to read on instant claimed plurality of supports);
at least one panel (roof panel or rooftop of residential or commercial building) ([0005]) adapted to be supported by the supports, wherein each panel comprises 
a substrate layer (protective transparent cover sheet of PV laminate) ([0007] and [00024]), wherein the substrate layer (protective transparent cover sheet of PV laminate) is at least partially on or upwardly directed when the panel is supported by the supports (the substrate layer is always on the rooftops or roof panel);
an insulating layer (frontside encapsulant layer which includes insulating material such as EVA) ([0007] and [0024]) adjacent and at least partially beneath the substrate layer (protective transparent cover sheet of PV laminate); and
an interior layer (backside encapsulant layer which includes insulating material such as EVA) ([0007] and [0024]) adjacent and at least partially beneath the insulating layer (frontside encapsulant layer);
a plurality of solar cell modules ([0002-0004], [0007] and [0024]), positioned on the panel (roof panel) substantially adjacent the substrate layer (protective transparent cover sheet of PV laminate), wherein each of the modules comprises a plurality of solar cells ([0007] and [0024]) (see also figure 5, 6, 9 or 11), wherein the solar cells are interconnected by a plurality of ribbons ([0007] and [0024]), and wherein the solar cells and interconnectors are substantially encapsulated by a layer of protective material (protective backside sheet) ([0007] and [0024]).
However, Moslehi does not explicitly disclose that the plurality of solar cells are wafer cells.
Ziltener is directed to solar cell module wherein a plurality of interconnected solar cells are solar wafer cells ([0003] and [0004]).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the solar wafer cells of Ziltener to form the solar cells of Moslehi because doing so enables for predictable or expected results of conversion of light to electricity. This also amoutns to using a known type of solar cell (wafer type) to form a known device (solar cell module) to yield predictable results of conversion of light to electricity (KSR, 550 U.S. at 418, 82 USPQ2d at 1396).

Elia is directed to a support or substrate for a photovoltaic applications ([0057]) wherein substrate layer comprises a multi-layer twill and mat (twill weaved and continuously woven to form the cloth or mat) comprising a fiber-glass (glass fiber) form impregnated with resin (matrix resin) ([0062]).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the substrate of Elia to form the substrate layer in the system to Moslehi because it possesses good mechanical properties and also allows for good adhesion between surfaces ([0009] of Elia).
Regarding claim 2, Moslehi discloses wherein the layer of protective material (protective backside sheet) is adhered to the substrate layer (protective transparent cover sheet of PV laminate) ([0007] and [0024] - EVA allows for adhering of front and back sheets).
Regarding claim 3, Ziltener discloses the system further comprising electrical hardware integral to the panel, and comprising at least one junction box operatively connected to the solar module and adapted to act as a conduit therefrom (paragraphs 0011, 0054, 0060, 0062; Figs 1H, 3A, 3B, 5A).
Regarding claim 4, although Moslehi does not explicitly disclose that the at least one panel (roof panel of residential or commercial rooftops) comprises a plurality of panels, one skilled in the art realizes that rooftops inherently or implicitly comprise a plurality of roofing tiles or panels.   Alternatively, it has been held that mere duplication of the essential working St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Regarding claim 6, Moslehi as modified Elia further discloses that the resin comprises reinforcing additive or agent such as wollastonite, which is known as fire-retardant (see [0096] of Howell), and therefore, makes the resin fire-retardant. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Moslehi (US 2015/0236638 A1) in view of Ziltener et al. (US 2013/0056758 A1) and Elia et al. (US 2012/0108122 A1) as applied to claim 1 above, and further in view of Cashion et al. (US 2010/0018570 A1).
Regarding claim 5, Applicant is directed above for complete discussion of Moslehi in view of Ziltener and Elia with respect to claim 1, which is incorporated herein. Moslehi fails to explicitly disclose wherein adjacent ones of the supports are affixed to one another via one or more of adhesives, bolts, and other fasteners. 
Cashion discloses mechanical fastener methods are well known and generally being used in the industry to affix one object to another (paragraphs 0145-0152). 
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the mechanical fasteners of Cashion in the system of Moslehi to connect the supports to each other because doing so enables for predictable or expected results of affixing or connecting supports to one another (KSR, 550 U.S. at 418, 82 USPQ2d at 1396).


Response to Arguments
Applicant's arguments with respect to claims 1-6 have been considered but are moot in view of the new ground(s) of rejection as necessitated by the amendments.
Applicant argues that Moslehi as modified does not disclose the substrate layer as claimed.
This argument is directed to the claims as amended and is moot in view of new ground(s) of rejection as presented above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721